 BORMAN'S INC.Borman's, Inc.andGuild for Professional Pharma-cists.Case 7-CA-27403August 23, 1989DECISION AND ORDERBY MEMBERSCRACRAFT,HIGGINS, ANDDEVANEYOn January 26 1989, Administrative Law JudgeIrwin H. Socoloff issued the attached decision. TheRespondent filed exceptions and a supporting brief.The General Counsel filed an answering brief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions and to adopt the recommended Order.ORDERThe National LaborRelationsBoard adopts therecommendedOrderof the administrative lawjudge andorders that theRespondent,Borman's,Inc.,Detroit,Michigan, its officers,agents, succes-sors, and assigns,shall takethe action set forth inthe Order.'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutionsunlessthe clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188F 2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings.Amy Bachelder, Esq.,for the General Counsel.Robert Lewis, Esq.,of New York, New York, for the Re-spondent.DECISIONSTATEMENT OF THE CASEIRWIN H. SOCOLOFF, Administrative Law Judge. On acharge filed on October 19, 1987, by the Guild for Pro-fessional Pharmacists(the Union),against Borman's, Inc.(theRespondent),the General Counsel of the NationalLaborRelations Board,by the Regional Director forRegion 7, issued a complaint dated December 3, 1987, al-leging violations by Respondent of Section 8(a)(3) and(1) and Section 2(6) and (7) of the National Labor Rela-tionsAct (the Act). Respondent, by its answer, deniedthe commission of any unfair labor practices.Pursuant to notice,trialwas held before me in Detroit,Michigan, on March 22 and April 5, 1988, at which theGeneral Counsel and the Respondent were representedby counsel and were afforded full opportunity to beheard,to examine and cross-examine witnesses,and to in-troduce evidence.Thereafter, the parties filed briefswhich have been duly considered.245On the entire record in this case,'and from my obser-vations of the witnesses,Imake the followingFINDINGS OF FACTI.JURISDICTIONRespondent,aDelaware corporation,maintains itsprincipal office and place of business in Detroit,Michi-gan, and operates numerous supermarkets in southeasternMichigan,where it is engaged in the retail sale of foodand other consumer goods.Annually, Respondent, in thecourse and conduct of its business operations,derivesgross revenues in excess of $500,000 and purchases andreceives at itsMichigan facilities goods and materialsvalued in excess of $50,000,whichare sent directly frompoints located outside the State of Michigan.Ifind thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and(7) of the Act.II.LABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundRespondent operates some 85 supermarkets within theState of Michigan,under the name Farmer Jack. At 35of those Farmer Jack stores, it runs a pharmacy.In addi-tion,Respondent operates a single drugstore, G & WDrugs, located in Livonia,Michigan.In all, it employs66 full-time salaried pharmacists,7 part-time hourly paidpharmacists, and 5 pharmacy interns.In January 1987, certainof thepharmacists com-menced organizational activities on behalf of the Union.On May 27, the Union filed arepresentation petitionwiththe Board,seeking a unit of Respondent's pharma-cistsand pharmacy interns employed in the State ofMichigan.The Board conducted an election in that uniton August 5 and 6, 1987, which was won by the Union.Thereafter,Respondent filed objections to conduct af-fecting the results of the election.2Shortly after the Union filed its representation petition,Respondent informed the pharmacists that it was sus-pending its salary review program.In the instant case,the General Counsel contends that Respondent took thataction because of the employees'activities on behalf ofthe Union and in response to the filing of the petition, inviolationof Section 8(a)(3) of the Act. Respondentargues that it lawfully suspended salary reviews to avoidan appearance of election interference and in good-faithreliance on the advice of counsel.'General Counsel's unopposed motion to correct certain errors in thetranscript is grantedGeneral Counsel'smotion to strike portions of Re-spondent's brief is denied.2Hearings on those objections were held in September and October1987296 NLRB No. 43 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB. Facts3Respondent's salary year runs from April 1 to March31.From salary year 1977, April 1, 1977, to March 31,1978, through salary year 1981, April 1, 1981, to March31, 1982,Respondent reviewed the wage rates of allpharmacists and other salaried employees,each year, inlateMarch or early April. At least in the case of thepharmacists,almosteveryreview resulted in a wage in-crease, effective in April of the new salary year.In 1979,1980, and 1981,additional reviews were conducted inOctober or November, but those reviews did not neces-sarily result in additional increases.Due to financial difficulties encountered in 1981, Re-spondent imposed a corporatewide wage freeze whichlasted for 3 years.As a result,the pharmacists were notreviewed,and they received no salary increases,duringsalary years 1982, 1983, and 1984.The freeze was lifted at the beginning of salary year1985.At thattime,Respondent resumed conductingannual salary reviews, but decided that each pharmacistwould be reviewed on the anniversary of his or her dateof hire.So that those pharmacists whose anniversarydates fell late in the salary year would not have to waitan additional lengthy period before receiving an increase,Respondent,for salary year 1985, only, gave partial in-creases in April 1985 to pharmacists whose anniversarydates fell between October and March. Thus, in salaryyear 1985, pharmacists with anniversary dates betweenApril and September received their full reviews on theiranniversary dates.Pharmacists with anniversary dates be-tween October and March received a partial review inApril1985, and the remainder of the review on their an-niversary dates.Respondent continued the practice of annually review-ing the salariesof thepharmacists on their anniversarydates during salary year 1986, April 1, 1986, to March31,1987.Likewise, salary reviewswere conductedduring salary year 1987 on the employees' anniversarydates until the end of May, when, as noted,the petitionwas filed and the review process was suspended.In salary years 1985, 1986,and 1987, until the suspen-sion of the review process, every pharmacist and phar-macist intern was reviewed and every review resulted ina wage increase. During salary year 1985, increases forthe pharmacists ranged from$20 to$35 per week. Insalary year 1986, the increases ranged from$25 to $50.For salary year 1987, the increases were from $50 to $80.In those years,as in prior years, the range of increasesand the amount of individual increases were in relationto the amount of money available for that purpose and toperformance evaluation type factors. Seniority and rela-tive wage standing were also considered.Following the May 27,1987 filing of the representa-tionpetition,Respondent sought and received legaladvice with respect to the salary review program. Byletter dated June 4, 1987, its counsel advised:"The factfindings contained here are based on a composite of the doc-umentary and testimonial evidence introduced at trialWhere necessary,in order to resolve significant testimonial conflict,credibility resolutionshave been set forth,infra.... We have reviewed your Salary AdministrationProgram,past and present,and advise that, if theGuild were to file an unfair labor practice charge,or an objection to the election based upon the in-creases given after May 27, there is a good possibili-ty the NLRB would hold the increases unlawful orset aside the election.The safest course would be to suspend the increasesuntil after the election.The Board has approvedthis approach,providing the employer makes clearthat the purpose in doing so is to avoid the appear-ance of election interference.Thereafter,Respondent announced to the pharmaciststhe suspension of the salary review program,by letterdated June 11, 1987, stating:In view of the NationalLaborRelations Boardelection proceedings,our legal counsel has advised... that continuation of our Salary AdministrationProgram at this time could be considered to be anunfair labor practice by the N.L.R.B.Regrettably,we are therefore suspending further salary reviews.If the Union were to prevail,salaries, as well asall benefits and working conditions,would be nego-tiable and subject to the collective-bargaining proc-ess.If the Union is not successful in its efforts to or-ganize our Pharmacists,the reviews would be re-sumed.On June 23, 1987, the Union, by itspresident,RalphVogel,sent a letter to the pharmacistswhichstated, inpart, as follows:Is theemployer prohibited fromgiving salary in-creasesduring theelection process?No. An employermay continue normal salary in-creases during the election process. In order for theN.L.R.B.to consider a salary increase as an unfairlaborpractice,a charge againstthe company wouldhave to be filed by the Guildand the salary in-creasewould have to be abnormallyhigh and un-timely. The Guild hasnever,and will never, file acharge objectingto any salary increase for anypharmacist.To make it official, the Guild herebywaives all rights tofile unfairlabor practice chargesagainst Borman'swithrespect to the company con-tinuing itsSalaryAdministrationProgram duringthe election and negotiating process.(reference tothe Company's letter to pharmacistsdated June 11,1987).In reply,Respondent sent a letterdated July 10, 1987, tothe pharmacists,stating:The unionstated:"An employermay continue normal salary in-creases during the election process."If this isso, how do youexplainMr.Vogel's state-ment quotedin the November 3, 1986 edition of"Drug Topics"? BORMAN'S, INC."As Vogel explained,the usual unionsystem is tocollect the requiredminimum numberof authori-zationcards (30%) and immediately file with theNational LaborRelationsBoard to hold an elec-tion.The act of filing prevents the employer fromgranting a wage increase,which mightunderminethe union'sposition in the coming election. "I sincerelyregret that the salary reviews for manyof our pharmacists scheduled to be reviewed duringthe last few months had to be suspended, however,with the filing of the petition by the union, thecompany had no other choice. Irrespective of anyassurancesgiven by Mr. Vogel in respect to salaryreviews, the facts are: Ifanyobjection to the elec-tionis raisedforanyreason by the union, then theN.L.R.B. could of its own volition, invalidate theelection by virtue of the granting of salary increasesafter the petition had been filed.Followingthe suspensionof the salary review pro-gram,Respondent held a series of breakfastmeetingswith small groups of the pharmacists. Pharmacist SandraCline testified that at suchameetingheld on July 2,1987, the attending pharmacistswere addressed byRonald Selden, Respondent's director of pharmacy.4 Ac-cording to Cline, when Selden was asked by the pharma-cists to explain why salary reviews had beensuspended,he stated that the Company "had been advised that theyhad to stop reviews because the Guild had filed a peti-tion for an election." Cline and Selden then discussed apurported waiver by the Union of the right to file objec-tions if salary reviews were resumed.Selden testified that at the breakfast meeting whenquestioned about thesuspensionof salary reviews, hestated that "on advice of counsel, it might be unlawfulfor us to continue the reviews." His testimony in thatregard was corroborated by Edward Mimikos, pharmacysupervisor, who also attended the meeting.Pharmacist Janet McCoy testified that during a June15, 1987 telephone conversation with Selden she referredto Respondent's June 11, 1987 letter, and said, "I hearwe'renot goingto begetting our raises."According toMcCoy, Selden stated: "I'd like to apologize to youabout that. I know how close your review date was... .But with this unionbusiness and all wehad no choice."On cross-examination, McCoy further testified that at theend of the conversation Selden might have stated thatRespondent had been advised by its attorneys to stop theraises.Selden, in his testimony, denied having toldMcCoy that reviews had been suspended because of the"union business."Rather, he testified he told McCoy thatRespondent's attorneys had advised it to suspend re-views.PharmacistDenise Yankovich also testified about aJune telephone conversation with Selden. According toYankovich, she asked Selden if and when she would begetting awage review. Selden stated that "wage reviewshad been stopped because a petition had been filed" anda The complaintalleges, and the answer admits, that Seldenis a statu-tory supervisor247"it could be considered an unfair labor practice to con-tinuewith wage reviews." Selden testified that duringthe conversation he told Yankovich, in response to herinquiry about wage reviews, that "it might be consideredan unfair labor practice for us to continue the reviews,and we were suspending them."Pharmacist Benny Salem testified that in late July orearly August 1987 he had a conversation with Selden inthe pharmacy of the store where he works. According toSalem, Selden stated that, "You know that we have todiscontinue reviews because of this union matter pend-ing." Salem said that he understood, as he had read Re-spondent's letters.The pharmacist then complained toSelden about the fairness of the review process. Accord-ing to Selden's testimony, the conversation with Salemdid not occur in late July or early August, but on June16.Selden denied that he told Salem that reviews hadbeen discontinued because of the "union matter." Rather,Selden testified he stated to Salem that "our attorneysadvised us that we should suspend the reviews because itmight be considered an unfair labor practice."Cline,McCoy, Yankovich,and Salem impressed me astruthfulwitnesses, in possession of clear and certainrecollections of the conversations about which they testi-fied.Based on their credited testimony, I find that onJuly 2, 1987, Selden informed employees that the re-views had been stopped because the Guild had filed apetition; on June 15, 1987, Selden told McCoy that thesalary review program had been suspended because ofthe "union business"; in June 1987, Selden told Yanko-vich that wage reviews had been stopped because a peti-tion had been filed;in lateJuly or early August 1987,Selden told Salem that reviews had been discontinuedbecause of "this union matter." I find, too, based uponSelden's testimony, that in each of these conversationsSelden also stated that Respondent's attorneys had ad-vised it to suspend the reviews "because it might be con-sidered an unfair labor practice" to continue to conductthem. However, as I found Selden's testimony concern-ing these conversations generally less believable than thatof the pharmacists, I have not credited those portions ofhis testimony in which he denied having made the com-mentswhich they attributed to him.C. ConclusionsIt iswell settled that during the course of a unioncampaign "the employer's legal duty is to proceed as hewould have done had the union not been on the scene."sIf wage increases or other benefits are granted or with-held because of the presence of the union, there is a vio-lation of the Act.6 Where an employer has an establishedwage increase policy, suspension of that policy duringthe course of a union campaign is normally a violation ofSection 8(a)(3) of the Act "unless the employer post-pones the increases only for the duration of the cam-paign and informs the employees at the time of the post-ponement that the sole reason for its action is to avoidthe appearance that it seeks to intervene in the election,Gates Rubber Co,182 NLRB 95 (1970).6G C Murphy Co.,223 NLRB 604 (1976) 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand theBoard finds that thisin fact was its reason."7However, sucha wage increase postponementor defer-ralwill be found unlawful if the employerattempts toplace the onusfor thepostponementor deferral on theunion,or takes thataction to influencethe votes of em-ployees in an impending election.In this case,Respondent had an establishedpolicy ofannual salaryreviewsand wage increasesfor pharmacyemployees geared tothe employees'anniversary dates.That the specificamounts of the increases were notfixed,isnot significant.8It isbeyondlegitimate dispute,on the stateof this record, that, but for theunion cam-paign,Respondentwould havecontinueditspractice ofconducting reviews and granting increases.Respondentindefinitelysuspendeditssalary reviewprogram in responseto the filing ofthe representationpetition and, long afterthe holding of the election, it hadnot resumedthe conduct of thatprogram.Indeed, itsJune11, 1987 letter,announcing the suspension,assuredthe employees, only, that theprogram would be reinstat-ed if,ultimately, the Union was defeated.In that letter,the employeeswere advised that the salary review pro-gram was being suspended"in view of theNationalLaborRelations Board election proceedings."By its July10, 1987letter,Respondentinformed the employees that"with the filing of thepetitionby theunion,the compa-ny had no other choice." Orally,Respondentvariouslytoldemployees that the reviewprogram had beenstopped "because a petitionhad been filed,"because ofthe "union business,"and becauseof "thisunion matter."While Respondentrepeatedlytold the pharmacyemploy-ees that itsattorneys had advisedit to suspend the re-views "because it might be considered an unfair laborpractice"to continueto conduct them,Respondent at notime told those employeesthatitwas actingto avoid theappearance of election interference.Thisisnot a case in whichan employer deferred ex-pected wage increases untilafteran election and adviseditsemployeesthatits sole reasonfor doingso was toavoid theappearanceof interference withthe election.9In this case,the salaryreview programwas indefinitelysuspended and Respondent,by itsletters and oral state-ments to employees,soughtto putthe onusfor thatactionon the Union.In these circumstances,Ifind andconclude thatRespondent suspendeditssalary reviewprogram,in response to the union activities of its em-ployees andthe filingof the representationpetition, inorder tounderminetheUnion,in violationof Section8(a)(3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close,intimate, andsubstantial relationship to trade, traffic,and commerceamong the several States and tend to lead to labor dis-7 Smith & SmithAircraft Co.,264 NLRB 516 (1982)8EasternMaine Medical Center.253 NLRB 224 (1980)9 SeeSugardaleFoods,221 NLRB 1228 (1975)putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practice conduct in violation of Section8(a)(3) and(1) of the Act, Ishall recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.CONCLUSIONS OF LAW1.Borman's,Inc.isan employer engaged in com-merce, and in operationsaffectingcommerce,within themeaning of Section2(2), (6), and (7) of the Act.2.Guild forProfessional Pharmacists is a labor organi-zation within the meaningof Section 2(5) of the Act.3.By suspendingitspolicy of givingsalary reviewsand raises to itspharmacyemployees because those em-ployeeshad engaged in activitieson behalf of the Union,Respondent has engaged in unfair labor practiceconductwithinthe meaningof Section 8(a)(3) of the Act.4.The aforesaidunfair labor practices affect commercewithin the meaningof Section 2(6) and (7) of the Act.On theforegoing findingsof factand conclusions oflaw, I issuethe followingrecommended' °ORDERThe Respondent,Borman's, Inc.,Detroit,Michigan, itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a) Suspending its policy of giving salary reviews andraises to its pharmacy employees because of the unionactivities of those employees.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them in Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Restore,retroactive to May 27, 1987, the policy ofgiving salary reviews and raises to pharmacy employeeson the anniversary dates of their employment.(b)Make whole the pharmacy employees who havenot received salary reviews,as a result of the suspensionof the salary review policy, for anyloss of earnings andother benefits.Backpay shall be computed as prescribedinF.W. Woolworth Co.,90 NLRB 289 (1950), with in-terest as computed inNew Horizonsfor theRetarded,283NLRB 1173 (1987)."(c)Preserve and, on request,make available to theBoard or its agents for examination and copying, all pay-roll records,social security payment records,timecards,10 If no exceptions are filed asprovided by Sec. 102.46 of the Rulesand Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec 102 48of theRules, be adopted by the Board and allobjectionsto them shall be deemedwaived forall purposes.i i UnderNew Horizons,interest is computed at the"short-term Federalrate"for the underpayment of taxes as set out in the 1986 amendment to26 U.S C § 6621. Interest accrued before January 1,1987 (the effectivedate of the amendment),shall be computedas inFlorida Steel Corp,231NLRB 651 (1977). BORMAN'S, INC.personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Michigan facilities copies of the attachednoticemarked "Appendix." t a Copies of the notice, onforms provided by the Regional Director for Region 7,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.12 If this Orderis enforced by a judgmentof a UnitedStates court ofappeals,the words in the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernment249The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abideby thisnotice.WE WILLNOT suspend our policy of giving salary re-views and raises because of our employees'union activi-ties.WE WILL NOT in any like or related manner interferewith, restrain,or coerce employees in the exercise oftheir rights under the Act.WE WILL restore, retroactive to May 27, 1987, ourpolicy of giving salary reviews to pharmacy employeeson the anniversary dates of their employment.WE WILLmakewhole the employees who have not re-ceived salary reviews as a result of the suspension of thesalary review policy for any loss of earnings and otherbenefits,plus interest.BORMAN'S INC.